Citation Nr: 1336803	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-14 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a low back disability with associated neurological abnormalities.

2.  Entitlement to service connection for a low back disability with associated neurological abnormalities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claims for entitlement to service connection for a low back disability and entitlement to service connection for bilateral leg  radiculopathy of the lower extremities secondary to a low back disability.  The Board has recharacterized the issues on appeal to the more-inclusive entitlement to service connection for a low back disability with associated neurological abnormalities.  

The issue of entitlement to service connection for a low back disability with associated neurological abnormalities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1987 rating decision, the RO denied service connection for meralgia paresthetica, left, implicitly associating the disability with the Veteran's scoliosis found to pre-exist service; the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal periods. 

2.  Evidence associated with the claims file since the March 1987 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disability with radiculopathy of the bilateral lower extremities.



CONCLUSIONS OF LAW

1.  The March 1987 rating decision, in which the RO denied service connection for meralgia paresthetica, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for a low back disability with associated neurological abnormalities, received since the RO's March 1987 denial, is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  Without deciding whether the notice and development requirements of VCAA have been satisfied with respect to the Veteran's new and material evidence claim for a low back disability, the Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the claim, because the Board is taking favorable action by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.

New and Material Evidence

In March 1987, the RO denied entitlement to service connection for meralgia paresthetica, left.  The Veteran was informed of the decision, but the Veteran did not submit a notice of disagreement and new and material evidence was not received during the relevant appeal periods.  The RO's March 1987 decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103.

The evidence of record for the March 1987 rating decision consisted of the Veteran's service treatment records and a VA examination and opinion.

The basis for the RO's March 1987 denial was that the Veteran's disability pre-existed service and that there was no injury or activity in service to cause permanent aggravation.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's March 1987 rating decision.  Furthermore, for purposes of the "new and material " analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In April 2009, the Veteran submitted a claim for a low back disability and associated neurological abnormalities that included statements from the Veteran and his wife that the Veteran had no back problems prior to service, but has experienced constant back and leg problems since service.  As lay persons, the Veteran and his wife are competent to comment upon their personal observations regarding the Veteran's condition.  See Layno v. Brown, 6 Vet. App. 465 (1994) (lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  This evidence is not cumulative or redundant of the evidence previously of the record and relates to an unestablished fact necessary to substantiate the claim, specifically whether the Veteran's disability pre-existed service.  Therefore it is new and material and reopening the claim for service connection for a low back disability with associated neurological abnormalities is warranted.


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability with associated neurological abnormalities is reopened.


REMAND

Reason for Remand: To afford the Veteran a VA examination.

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for a low back disability with associated neurological abnormalities.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  An examination and opinion are necessary to determine the nature and etiology of any present low back disability with associated neurological abnormalities. 

The Veteran was given a Pre-Induction Examination in July 1985.  The report contains a notation of moderate thoraco-lumbar scoliosis, observed during the clinical evaluation.  There are no further notations regarding abnormalities of the spine or lower extremities.   The Veteran entered service on July 10, 1986.

On July 25, 1986, after 16 days of basic training, the Veteran was seen for a complaint of sharp shooting pain in the lateral left thigh, present for three days.   He denied any injury, old or new, and reported that the pain was exacerbated by the squatting position and relieved by non-weight bearing.  (In a later VA medical examination in January 1987, the Veteran reported that he hit the left side of his hip after the first week of training, and subsequently developed the aforementioned symptoms.)  Physical examination revealed a tender greater trochanter and trace tenderness in the lateral left thigh to above the knee with no apparent atrophy.  The left hip was painful and the lower back was non-tender and had full range of motion.  Neurological examination was within normal limits.  The Veteran was diagnosed with sciatica at this time and prescribed Naprosyn to take three times daily.

The Veteran returned on July 28, 1986 still suffering lateral thigh pain unresolved with the medication.  Physical examination revealed numbness and tingling with decreased heat perception in the left lateral thigh.  Deep tendon reflexes were within normal limits and plantar was down.  The Veteran was diagnosed with meralgia paresthetica.

The Veteran was seen again on July 29, 1986 for a neurological consultation.  He reported bothersome pain which worsened with running, squatting, pushups, sit-ups, etc.  Physical examination revealed decreased pinprick over left and anterolateral thigh, an area of 16 x 12 cm on the distribution of the left lateral femoral cutaneous nerve.  He was prescribed Pamelor.

The Veteran returned August 13, 1986 and reported no resolution of symptoms.   The physical examination was essentially unchanged.  He was prescribed extra strength Tylenol and given a trial of duty.  He returned August 15, 1986 reporting a worsening of his symptoms as soon as he started back on active duty and his activities increased.

On August 21, 1986, the Veteran reported for an orthopedic consultation, where he reiterated that he'd never had any prior injuries and denied a history of pain similar to what he was then experiencing.  The physical examination was essentially unchanged.

The Veteran was subject to Medical Board review and was discharged from service due to his meralgia paresthetica.  His active service ended on October 24, 1986.  

The Veteran was examined by a VA medical examiner in January 1987, at which point the Veteran reported that he continued to experience the numbness and tingling he first began experiencing in service.  The neurological examination was essentially within normal limits except for tenderness in the left thigh and zone of hypesthesia about 12 centimeters in length and about 5 centimeters in diameter in the distribution of the lateral femoral cutaneous nerve.  The record also contains a report from a January 1987 radiological examination which obtained AP and lateral views of the lumbar spine.  The report notes that alignment is normal and no abnormalities are seen in the bones or soft tissues.

In October 1989, the Veteran attended a physician's appointment where he reported a history of a pinched nerve in his left lateral thigh since he was in service.  On examination, the doctor found an area of decreased sensation in the distribution of his left lateral femoral cutaneous nerve.  The Veteran also reported that he has to do a lot of lifting and bending at work.

In February 1991, the Veteran injured himself while bending over a machine at work.  When he reported to a physician at the end of the day, he stated that he noticed a sharp pain in his left lumbar area which persisted throughout the work day.  Upon examination, there was presacral muscle spasm and discomfort on blunt percussion, somewhat increased by left straight leg raising.  The doctor assessed muscular back strain.

Since approximately June 1994, when a CT scan was taken showing a central and right sided disc herniation of L5, S1 with disc material extending about 5 mmgs. into the ventral spinal canal, the Veteran has been consistently seeing a number of physicians regarding increasing lower back pain, degenerative disc disease, and radiculopathy of both lower extremities.  The Veteran underwent a discectomy, L5-S1 and posterior spinal fusion in April 1997.  He also had a dorsal column stimulator implanted.  

Within the months preceding his April 2009 claim, private neurological treatment records include a diagnosis of degenerative disc disease with some moderate bulging of the discs L3-L4 and L4-L5, and Veteran reports of "lower back pain with radiation into his legs."

For the aforementioned reasons, further development is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate VA physician (preferably an orthopedist and/or neurologist) to determine whether any lower back disability with associated neurological abnormalities is related to service.  The examiner must review the entire claims file and all relevant electronic medical records.  If the examiner does not have access to the relevant electronic medical records, those records must be printed and associated with the paper claims file so they can be available to the examiner for review.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         

I.  The examiner must render a diagnosis for any and all of the Veteran's currently-present low back disorders and associated neurological anomalies.  

II.  For each diagnosis, the examiner must indicate whether the disability had its onset a) prior to service, b) during military service from July 1986 to October 1986, OR c) after service.  In particular, the examiner must state whether it is at least as likely as not (50 percent likelihood or higher) that the disorder arose during service.

A) For any disorder that had its onset prior to active service, the examiner must indicate whether it is a congenital or developmental defect versus a disease or injury.  If the examiner provides a diagnosis of scoliosis or finds that any currently-present disability resulted from the Veteran's pre-service scoliosis, the examiner must also specifically comment upon whether the Veteran's scoliosis is a congenital or developmental defect, as opposed to a disease.
	
	i) If any pre-service disorder is a disease rather than a defect, the examiner must provide an opinion regarding whether the pre-service disease worsened in severity during his active service from July 1986 to October 1986.

If so, the examiner must indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  

In responding to this question, the examiner must note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.	
			
ii) If any pre-service disorder is a congenital or developmental defect, the examiner must provide an opinion as to whether it was subject to a superimposed disease or injury during service, and if so, describe the resultant disability.
	
B)  For any disorder that had its onset after service, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the disorder is related to any in-service disease, event, or injury.

The examiner must specifically comment on the significance, if any, of the Veteran's work-related back injury in February 1991 (described above).

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2.  Thereafter, the RO/AMC should readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


